DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 19 recites “computer readable medium”. The specification in para 0200 of the PGPub states: “Computer-readable media can comprise two distinct and mutually exclusive types, namely storage media and communication media”.  “Subject Matter Eligibility of Computer Readable Media” in Official Gazette Notice 1351 OG 212 (February 23, 2010) states: “The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.”
As such, it can interpreted as a “signal” in which a "signal" embodying functional descriptive material is neither a process ("actions"), machine, manufacture nor composition of matter (i.e., tangible "thing") and therefore does not fall within one of the four categories of § 101. Rather "signal" is a form of energy, in the absence of any physical structure or tangible material. Examiner recommends using “non-transitory computer readable medium” to overcome the rejection. Please see, “Subject Matter Eligibility of Computer Readable Media” in Official Gazette Notice 1351 OG 212 (February 23, 2010). Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feast et al. (US Pub 2017/0078479).
Regarding claim 1, Feast discloses a method, comprising: capturing a conversation between a user and a third party (see abstract; 0047); analyzing the conversation according to verbal language analysis for the user (para 0064-68); and generating a dashboard that provides analytics to the user for review (see para 0078-0080; also see figs. 3-5).
	Regarding claim 2, Feast discloses comprising: wherein the verbal language analysis includes calculating a verbal intelligence index based on data factors (see para 0078-0080).
Regarding claim 3, Feast discloses comprising: wherein the verbal intelligence index is a score metric based on the data factors, the data factors including at least one of energy, words, inflection, tone (para 0066), or rate (para 0065).
	Regarding claim 4, Feast discloses comprising: wherein the verbal intelligence index is based in part on correlation data, wherein the correlation data is based in party on feedback provided from previous conversations of the user (para 0081-0083).
	Regarding claim 9, Feast discloses comprising: wherein determining the verbal intelligence index is based on an autocorrelating algorithm, wherein the autocorrelating algorithm is tuned according to machine learned settings to capture intonations (para 0066).
Regarding claims 10 and 19, see rejection of claim 1.
Regarding claim 11, see rejection of claim 2.
Regarding claim 12, see rejection of claim 3.
Regarding claim 13, see rejection of claim 4.
Regarding claim 18, see rejection of claim 9.
Regarding claim 20, see rejection of claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Feast et al. (US Pub 2017/0078479) in view of Craib, Richard (US Pub 2017/0013131).
Regarding claim 5, Feast discloses a method, comprising: capturing a conversation between a user and a third party (see abstract; 0047).
Feast does not disclose acquiring the feedback from the previous conversations, wherein the acquiring comprises: receiving the feedback from the user and a recipient of the previous conversation; determining correlations between the feedback and the data factors; and constructing the correlation data based on the determined correlations.
Craib discloses acquiring the feedback from the previous conversations, wherein the acquiring comprises: receiving the feedback from the user and a recipient of the previous conversation; determining correlations between the feedback and the data factors; and constructing the correlation data based on the determined correlations (para 0049).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Feast with the teachings of Craib in order to route calls from a particular region to an agent with high sales success with callers in that region (Craib, para 0049).
Regarding claim 6, Craib discloses determining a prediction model based on the correlation data; and determining the verbal intelligence index based on the prediction model (para 0049 – “Identified correlations may then be used to generate predictions based on observed data, for example predicting that an agent with high sales success to a particular region may be a better fit for callers matching that region”).
Regarding claim 7, Craib discloses wherein constructing the correlation data comprises: applying a machine learning structure to the feedback and the data factors to construct the correlation data (para 0049, 0053).
Regarding claim 8, Feast discloses a method, comprising: capturing a conversation between a user and a third party (see abstract; 0047).
Feast does not disclose wherein determining the verbal intelligence index comprises: determining demographic information of the third party; and determining the verbal intelligence index based on the demographic information.
Craib discloses wherein determining the verbal intelligence index comprises: determining demographic information of the third party; and determining the verbal intelligence index based on the demographic information (para 0049 – region the caller is from).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Feast with the teachings of Craib in order to route calls from a particular region to an agent with high sales success with callers in that region (Craib, para 0049).
Regarding claim 14, see rejection of claim 5.
Regarding claim 15, see rejection of claim 6.
Regarding claim 16, see rejection of claim 7.
Regarding claim 17, see rejection of claim 8.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/           Primary Examiner, Art Unit 2652